Opinión concurrente del
Juez Asociado Señor Martín
San Juan, Puerto Rico, a 27 de febrero de 1974
Concurro con la opinión de este Tribunal en cuanto re-suelve que para la determinación de causa probable para arrestar no se debe exigir que la denuncia exponga con per-fección legal todos los elementos del delito que pretende imputar, ya que la prueba que es sometida ante el juez instructor suple cualquier defecto en la denuncia. En este caso no se alega la ausencia de prueba. Basta que de la denuncia misma surja con razonable claridad el acto punible que se alega realizó el denunciado. Exigir que la denuncia pre-sentada ante un magistrado para la determinación de causa probable para arrestar exhiba con precisión todos y cada uno de los elementos constitutivos del delito atribuido, haría difícil de instrumentar eficazmente las disposiciones de la Regla 5 de Procedimiento Criminal, las cuales permiten que los miembros de la Policía Estatal en todos los casos, y otros funcionarios y empleados públicos en los casos relacionados con el desem-peño de sus deberes y funciones, y personas particulares con *45conocimiento personal de los hechos que constituyen el delito imputado firmen y juren denuncias.
Con las aclaraciones expuestas, concurro con e. resultado de la opinión del Tribunal.